         Case 2:20-cv-04893-CMR Document 24 Filed 12/11/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC                                     MDL 2724
PHARMACEUTICALS PRICING                            16-MD-2724
ANTITRUST LITIGATION                               HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:

County of Suffolk v. Actavis Holdco US,            Individual Case No.: 20-4893
Inc., et al.


                                           ORDER

       AND NOW, this 11th day of December 2020, upon consideration of the Joint Stipulation

between Plaintiff County of Suffolk and Defendant Kavod Pharmaceuticals LLC (f/k/a Rising

Pharmaceuticals, Inc.) (“Rising Pharmaceuticals, Inc.”) [Doc. No. 23 in Civil Action No. 20-

4893], it is hereby ORDERED that Plaintiff County of Suffolk’s claims against Rising

Pharmaceuticals, Inc. (now known as Kavod Pharmaceuticals LLC) are DISMISSED without

prejudice.

       It is so ORDERED.

                                             BY THE COURT:

                                             /s/ Cynthia M. Rufe
                                             _________________________________
                                             CYNTHIA M. RUFE, J
